STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 16, 2018
               Plaintiff-Appellee,

v                                                                   No. 338517
                                                                    Huron Circuit Court
RYAN SCOTT WELSHANS,                                                LC No. 13-305664-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

PER CURIAM.

        Defendant was convicted of operating or maintaining a controlled substance laboratory
involving methamphetamine, MCL 333.7401c(2)(f); operating or maintaining a controlled
substance laboratory near a residence, MCL 333.7401c(2)(d); manufacture of methamphetamine,
MCL 333.7401(2)(b)(i); possession of methamphetamine, MCL 333.7403(2)(b)(i); and
maintaining a drug house, MCL 333.7405(1)(d). On appeal to a prior panel of this Court, the
prior panel affirmed defendant’s convictions, but remanded for the trial court to determine
whether a preponderance of the evidence supported assessing defendant ten points for offense
variable (OV) 19. People v Welshans, unpublished per curiam opinion of the Court of Appeals,
issued December 9, 2014 (Docket No. 318040). On remand, the trial court concluded that the
assessment of 10 points for OV 19 was supported by a preponderance of the evidence and denied
defendant’s motion for resentencing. We affirm.

                                       I. BACKGROUND

       The facts underlying defendant’s convictions were discussed throughout this Court’s
prior opinion and need not be recalled at length here. Pertinent to the instant appeal, the trial
court received testimony from Detective Kevin Knoblock, who investigated defendant for the
above methamphetamine-related crimes, and from defendant’s roommate, Thomas Conley, who
sold heroin out of the same residence. According to Detective Knoblock, when he interviewed
defendant, defendant denied knowing that Conley was selling heroin at the residence.
Defendant, however, testified at trial that he knew that Conley was, in fact, selling heroin out of
the home.

      Regarding the methamphetamine-related crimes, defendant, Conley, and a third person,
Ronald Hartman, visited an ACE Hardware store to purchase ingredients to make
methamphetamine. Conley testified that defendant was present and knew that the purchases
                                                -1-
were being made for the purpose of manufacturing methamphetamine. According to Conley,
defendant even used his ACE Hardware rewards card to assist in the purchase. Defendant
testified that, although he went to the store with Hartman and Conley, he did not know that the
two men were planning on purchasing items to manufacture methamphetamine. According to
defendant, he left the store before any purchases were made. Contrary to defendant’s version of
the events, an ACE Hardware employee testified that defendant was present during the purchase
and that the store’s records showed that defendant did use his rewards card to assist in the
purchase.

       On remand, the trial court determined that a preponderance of the evidence established
that, during the criminal investigation, defendant lied to Detective Knoblock about his
knowledge of drugs sales out of his residence and that defendant was dishonest at trial.
Accordingly, the trial court concluded that a preponderance of the evidence established that
defendant had interfered with the administration of justice and that a 10-point assessment was
proper under OV 19 for each of defendant’s convictions.

       This appeal followed.

                                          II. ANALYSIS

        On appeal, defendant argues that the trial court erred by assessing 10 points for OV 19
because there was no evidence that he intended to interfere with the investigation that resulted in
his methamphetamine-related convictions and that this error denied him due process. Defendant
does not dispute that he lied to Detective Knoblock; rather, defendant argues that his statement to
Detective Knoblock related to Conley’s heroin sales and therefore cannot establish that he aimed
to interfere with the administration of justice as to the sentencing offenses, which involved the
manufacture and sale of methamphetamine rather than heroin.

        The proper interpretation and application of the sentencing guidelines is a legal question
that this Court reviews de novo. People v Morson, 471 Mich. 248, 255; 685 NW2d 203 (2004).
“Under the sentencing guidelines, the circuit court’s factual determinations are reviewed for
clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation which an appellate court reviews de novo.” Id.

        MCL 777.49(c) directs trial courts to assess 10 points under OV 19 if the defendant
“interfered with or attempted to interfere with the administration of justice.” For the purposes of
OV 19, the plain meaning of interference with the administration of justice is “to oppose so as to
hamper, hinder, or obstruct the act or process of administering judgment of individuals or causes
by judicial process.” People v Hershey, 303 Mich. App. 330, 343; 844 NW2d 127 (2013).
“Attempting to deceive police during an investigation” and “committing perjury in a court
proceeding” constitute interference with the administration of justice. Id. at 344.

       Defendant does not deny that he was untruthful in his interview with Detective Knoblock.
Rather, defendant argues that he cannot be assessed 10 points under OV 19 because the
untruthfulness does not relate to his methamphetamine-related convictions. Generally, the

                                                 -2-
scoring of the offense variables is offense-specific. People v McGraw, 484 Mich. 120, 127; 771
NW2d 655 (2009). Yet, OV 19 is excepted from this general rule, and the trial court may
consider post-offense conduct when scoring OV 19. People v Smith, 488 Mich. 193, 199, 202;
793 NW2d 666 (2010). Here, defendant admitted at trial that he knew about Conley’s heroin
operation. Defendant’s earlier lie to Detective Knoblock denying knowledge of the heroin
operation is a classic example of an attempt to deceive police, and therefore constitutes
interference with the administration of justice warranting a 10-point score under OV 19.
Moreover, the record establishes by a preponderance of the evidence that defendant was
untruthful in his trial testimony. Defendant’s testimony that he did not know that Hartman and
Conley were preparing to manufacture methamphetamine and took no part in the purchase of the
methamphetamine components was directly contradicted by Conley, the ACE Hardware
employee, and the ACE Hardware store records. Thus, defendant’s perjured testimony at trial
was sufficient to support his 10-point score for OV 19 apart from defendant’s untruthfulness
about Conley’s heroin operation. The trial court did not err by assessing 10 points under OV 19
and, accordingly, the score does not infringe upon defendant’s due-process rights.

       Affirmed.

                                                          /s/ Brock A. Swartzle
                                                          /s/ Mark J. Cavanagh
                                                          /s/ Michael J. Kelly




                                              -3-